EXHIBIT 10.1




 







AMENDMENT NO. 1
 
TO
 
AMENDED AND RESTATED CREDIT AGREEMENT
 

 
 
DATED AS OF SEPTEMBER 21, 2012
 
AMONG
 
MULTIMEDIA GAMES, INC., MGAM SYSTEMS, INC.,
 
THE FINANCIAL INSTITUTIONS WHO ARE PARTY HERETO,
 
AND
 
COMERICA BANK
 
AS ADMINISTRATIVE AGENT AND LEAD ARRANGER
 
AND
 
WELLS FARGO, NATIONAL ASSOCIATION
AS SYNDICATION AGENT
 





 

 
 
 

--------------------------------------------------------------------------------

 
 
AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT
 
This Amendment No. 1 to Amended and Restated Credit Agreement is made as of
September 21, 2012 (“Amendment No. 1 Effective Date”), by and among the
following parties:
 
Multimedia Games Inc., a Delaware corporation, and MGAM Systems, Inc., a
Delaware corporation (each individually a “Borrower” and collectively, the
“Borrowers”);
 
The Financial Institutions signatory hereto (individually, a “Lender,” and, any
and all such financial institutions collectively, the “Lenders”); and
 
Comerica Bank, as administrative agent for the Lenders (in such capacity
“Agent”).
 
Borrower, Lenders, and Agent entered into an Amended and Restated Credit
Agreement dated as of August 3, 2011 (the “Credit Agreement”), providing terms
and conditions governing certain loans and other credit accommodations extended
by Lenders to Borrowers (“Indebtedness”).
 
Borrowers have requested certain modifications to the terms and conditions of
the Credit Agreement, and Lenders and Agent have agreed thereto on the terms and
conditions set forth in this Amendment.
 
Accordingly, Borrowers, Lenders and Agent agree as follows:
 
1.           Capitalized Terms.  In this Amendment, capitalized terms that are
used without separate definition shall have the meanings given to them in the
Credit Agreement.
 
2.           Amendments.  The Credit Agreement is amended as follows:
 
(a)           Section 3.1 of the Credit Agreement is amended in its entirety to
read as follows:
 
“3.1           Letters of Credit.  Subject to the terms and conditions of this
Agreement, Issuing Lender may, in its sole discretion, through the Issuing
Office, at any time and from time to time from and after the date hereof until
30 days prior to the Revolving Credit Maturity Date, upon the written request of
Borrowers accompanied by a duly executed Letter of Credit Agreement and such
other documentation related to the requested Letter of Credit as the Issuing
Lender may require, issue Letters of Credit in Dollars for the account of
Borrowers, in an aggregate amount for all Letters of Credit issued hereunder at
any one time outstanding not to exceed the Letter of Credit Maximum
Amount.  Each Letter of Credit shall be in a minimum face amount of $250,000 (or
such lesser amount as may be agreed to by Issuing Lender) and each Letter of
Credit (including any renewal thereof) shall expire not later than the first to
occur of (i) twelve months after the date of issuance thereof and (ii) ten
Business Days prior to the Revolving Credit Maturity Date in effect on the date
of issuance thereof.  The submission of all applications in respect of and the
issuance of each Letter of Credit hereunder shall be subject in all respects to
the International Standby Practices 98, and any successor documentation thereto
and to the extent not inconsistent therewith, the laws of the State of Michigan.
In the event of any conflict between this Agreement and any Letter of Credit
Document other than any Letter of Credit, this Agreement shall control.”
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Section 8.1(c) of the Credit Agreement is amended in its entirely
to read as follows:
 
“(c)           any Debt of such Borrower or any of its Subsidiaries incurred to
finance the acquisition of fixed or capital assets, whether pursuant to a loan
or a Capitalized Lease provided that both at the time of and immediately after
giving effect to the incurrence thereof (i) no Default or Event of Default shall
have occurred and be continuing, and (ii) the aggregate amount of all such Debt
at any one time outstanding (including, without limitation, any Debt of the type
described in this clause (c) which is set forth on Schedule 8.1) shall not
exceed $1,000,000 (calculated in conformity with GAAP in effect on the Effective
Date), and any renewals or refinancings of such Debt that are on terms
substantially the same or better than those in effect at the time of the
original incurrence of such Debt;”
 
(c)           Section 8.6 of the Credit Agreement is amended in its entirety to
read as follows:
 
“8.6           Limitation on Capital Expenditures.  Make or commit to make (by
way of the acquisition of securities of a Person or otherwise) any expenditure
in respect of the purchase or other acquisition of fixed or capital assets
(excluding any such asset acquired in connection with normal replacement and
maintenance programs properly charged to current operations) except for (a)
Reinvestments of Net Proceeds from Asset Sales, Insurance Proceeds or
Condemnation Proceeds to the extent permitted under Section 4.8 and (b) Capital
Expenditures, the amount of which in any Fiscal Year shall not exceed
$60,000,000 plus the value of any fixed assets transferred to inventory during
such fiscal year.”
 
(d)           Schedules 1.1, 5.2, 6.3(B), 6.4, 6.10, 6.13, 6.17, 6.18, and
6.21(b) of the Credit Agreement are replaced with attached Amended Schedules
1.1, 5.2, 6.3(B), 6.4, 6.10, 6.13, 6.17, 6.18, and 6.21(b).
 
3.           Consent to Merger.
 
(a)           Borrowers hereby request the consent of the Lenders and Agent to a
merger transaction in which MGAM Systems, Inc. will merge with and into
Multimedia Games, Inc., with Multimedia Games, Inc. being the surviving
corporation (“MGAM Merger”).  Borrowers represent to the Lenders and Agent that
as of the date of the MGAM Merger each of the following will be true and
correct:
 
(i)           the MGAM Merger has been approved by all necessary action of the
respective boards of directors of each Borrower and Parent as the sole
shareholder of each Borrower;
 
(ii)           there are no prohibitions or restrictions to the MGAM Merger
under any applicable Requirement of Law;
 
(iii)           Borrowers have given all notices and obtained all consents
necessary or appropriate to ensure that consummation of the MGAM Merger will not
violate any applicable Requirement of Law or any Material Contract; and
 
(iv)           upon consummation of the MGAM Merger:
 
(1)           Multimedia Games Inc. will continue to be wholly owned by Parent;
 
(2)           the security interests granted by MGAM Systems, Inc. on its assets
and property to Agent on behalf of the Lenders will continue in full force and
effect, and
 
 
2

--------------------------------------------------------------------------------

 
(3)           provided that the Lenders grant their consent as requested herein,
no Default or Event of Default will exist or occur under the Credit Agreement.
 
(b)           Agent and the Lenders hereby consent to the MGAM Merger, authorize
the Agent to return the certificate(s) for the 1,000 shares of the common stock,
$0.01 par value per share, of MGAM Systems, Inc. to Borrowers, and waive any
Default or Event of Default arising under the Credit Agreement as a result of
the MGAM Merger provided that:
 
(i)           The MGAM Merger shall be consummated on or before October 31,
2012;
 
(ii)           Within five (5) Business Days after consummation of the MGAM
Merger Borrower shall provide Agent, for distribution to the Lenders, a
certificate of Borrower in form substantially similar to attached Exhibit A,
accompanied by true copies of the MGAM Merger Documents as defined therein; and
 
(iii)           Immediately prior to, upon and following consummation of the
MGAM Merger, no Default or Event of Default shall have occurred and be
continuing.
 
This consent is not a waiver of or consent to any other event, condition,
transaction, act or omission whether related or unrelated to the MGAM Merger,
except as expressly stated herein.
 
(c)           Borrowers, the Lenders, and Agent further agree that, upon
consummation of the MGAM Merger, wherever used in the Credit Agreement or any of
the Loan Documents, the term “Borrowers” will be deemed to be amended to be the
term “Borrower” and, to the extent applicable, will refer to Multimedia Games
Inc. as successor by merger to MGAM Systems, Inc., and the form of the verbs
used in connection with the plural “Borrowers” will be deemed changed to the
singular form of such verbs for the singular “Borrower”, where applicable.
 
4.           Amendment to Amended and Restated Security Agreement.  In
connection with the manufacturer’s license and the distributor’s license issued
to Multimedia Games, Inc. by the Nevada Gaming Commission as of January 1, 2012,
Borrowers hereby request, and the Lenders hereby authorize, Agent to execute,
deliver and perform an Amendment No. 1 to Amended and Restated Security
Agreement in the form of attached Exhibit B and an Escrow Agreement in the form
of attached Exhibit C.
 
5.           Representations.  Borrowers represent and agree that:
 
(a)           Except as expressly modified in this Amendment, (i) the
representations and warranties set forth in the Credit Agreement and in each of
the Loan Documents remain true and correct in all material respects, except to
the extent that they expressly speak as of a specific prior date, and each
Schedule to the Credit Agreement, except as modified in connection with this
Amendment, remains true and correct in all respects, and (ii) the covenants set
forth in the Credit Agreement continue to be satisfied in all respects, and are
legal, valid and binding obligations with the same force and effect as if
entirely restated in this Amendment.
 
(b)           When executed, this Amendment will be a duly authorized, legal,
valid, and binding obligation of Borrowers enforceable in accordance with its
terms.
 
(c)           Except for title changes for Patrick J. Ramsey and Adam Chibib,
currently President and Chief Executive Officer and Chief Financial Officer,
respectively, and the resignation of Uri L. Clinton and appointment of Jerome R.
Smith as the General Counsel, Chief Compliance Officer and Corporate Secretary,
the corporate resolutions delivered to Lenders on or about August 3, 2011,
remain in full force and effect, have not been amended, repealed or rescinded in
any respect and may continue to be relied upon by Lenders until written notice
to the contrary is received by Agent, and each Borrower continues to be in good
standing under the laws of the State of Delaware and in each jurisdiction each
such Borrower is qualified to do business.
 
 
3

--------------------------------------------------------------------------------

 
(d)           No Default or Event of Default has occurred or exists.
 
6.           Conditions Precedent.  The effectiveness of this Amendment is
subject to Agent’s receipt of all of the following, provided that at such time
no Default or Event of Default has occurred:
 
(a)           this Amendment and such other agreements and instruments
reasonably requested by Lenders pursuant hereto (including such documents as are
necessary to create and perfect Agent’s security interest in the Collateral),
each duly executed by Borrower and each of the Lenders (to the extent that they
are parties); and
 
(b)           payment of an amendment fee to Agent (for distribution to the
Lenders) in an amount equal to 2.5 basis points on the sum of (i) the Revolving
Credit Aggregate Commitment, (ii) the Draw-to-Facility Aggregate Commitment, and
(iii) the outstanding principal balance of Term Loan A, measuring each as of the
Amendment No. 1 Effective Date.
 
7.           No Other Changes.  Except as specifically provided in this
Amendment, it does not vary the terms and provisions of any of the Loan
Documents.  This Amendment shall not impair the rights, remedies, and security
given in and by the Loan Documents.  The terms of this Amendment shall control
any conflict between its terms and those of the Credit Agreement.
 
8.           Ratification.  Except for the modifications under this Amendment,
the parties ratify and confirm the Credit Agreement and the Loan Documents and
agree that they remain in full force and effect.
 
9.           Further Modification; No Reliance.  This Amendment may be altered
or modified only by written instrument duly executed by Borrowers, Lenders, and
Agent.  In executing this Amendment, Borrowers are not relying on any promise or
commitment of Lenders or Agent that is not in writing signed by Lenders or
Agent, as the case may be.  This Amendment shall not be more strictly construed
against any one of the parties as compared to any other.
 
10.           Successors and Assigns.  This Amendment shall inure to the benefit
of and be binding upon the parties and their respective successors and assigns.
 
11.           Governing Law.  The parties agree that the terms and provisions of
this Amendment shall be governed by and construed in accordance with the
internal laws of the State of Michigan, without regard to principles of
conflicts of law.
 
12.           No Defenses.  Each Borrower acknowledges, confirms, and warrants
to Lenders and Agent that as of the date hereof it has absolutely no defenses,
claims, rights of set-off, or counterclaims against Lenders or Agent under,
arising out of, or in connection with, this Amendment, the Credit Agreement, the
Loan Documents and/or the individual advances under the Indebtedness, or against
any of the indebtedness evidenced or secured thereby.
 
13.           Expenses.  Borrowers shall promptly pay all out-of-pocket fees,
costs, charges, expenses, and disbursements of Lenders incurred in connection
with the preparation, execution, and delivery of this Amendment, and the other
documents contemplated by this Amendment.
 
 
4

--------------------------------------------------------------------------------

 
14.           Counterparts.  This Amendment may be executed in one or more
counterparts, and by separate parties on separate counterparts, all of which
shall constitute one and the same agreement.
 
 
[End Of Amendment – Signature Pages Follow]
 
 
5

--------------------------------------------------------------------------------

 
 
This Amendment No. 1 to Amended and Restated Credit Agreement is executed and
delivered as of the Amendment No. 1 Effective Date.




Comerica Bank,
as Agent, Swing Line Lender, and Issuing Lender
 
By:           /s/ Paul Gerling                          
Name:  Paul Gerling
Title:     Senior Vice President
Multimedia Games, Inc.
 
 
By:          /s/ Patrick J.
Ramsey                                                     
Name: Patrick J. Ramsey
Title: President and Chief Executive Officer
   
Comerica Bank, as Lender
 
By:          /s/ Paul Gerling                                               
Name:  Paul Gerling
Title:     Senior Vice President
MGAM Systems, Inc.
 
By:           /s/ Patrick J.
Ramsey                                                     
Name:  Patrick J. Ramsey
Title:  President and Chief Executive Officer

 
 
6

--------------------------------------------------------------------------------

 
 
Continuation signature page to Amendment No. 1 to Amended and Restated Credit
Agreement [Multimedia Games Inc.]




Wells Fargo Bank, National Association


By:           /s/ Cody
Christenson                                                                
Name:  Cody Christenson
Title:    Relationship Manager, AVP
 
 
7

--------------------------------------------------------------------------------

 
 
Continuation signature page to Amendment No. 1 to Amended and Restated Credit
Agreement [Multimedia Games Inc.]




Fifth Third Bank


By:           /s/ Thomas J.
Randall                                                                
Name:   Thomas J. Randall
Title:      Vice President


 
8

--------------------------------------------------------------------------------

 
 
Continuation signature page to Amendment No. 1 to Amended and Restated Credit
Agreement [Multimedia Games Inc.]




U.S. Bank, National Association


By:           /s/ Chad T.
Orrock                                                      
Name:  Chad T. Orrock
Title:    Vice President
 
 
9

--------------------------------------------------------------------------------

 
 
AMENDED SCHEDULE 1.1


Applicable Margin Grid
Revolving Credit, Term Loan, and Draw-to Facilities
(percentages per annum)
 


Basis for Pricing
Level I
Level II
Consolidated Total Leverage Ratio*
Less than 0.75 to 1.00
Greater than or equal to 0.75 to 1.00
Revolving Credit Eurodollar Margin
2.00%
2.50%
Revolving Credit Base Rate Margin
1.00%
1.50%
Revolving Credit Facility Fee
0.50%
0.50%
Letter of Credit Fees (exclusive of facing fees)
2.00%
2.50%
Term Loan A Eurodollar Margin
2.75%
3.25%
Term Loan A Base Rate Margin
1.75%
2.25%
Draw-to-Facility Eurodollar Margin
2.75%
3.25%
Draw-to-Facility Base Rate Margin
1.75%
2.25%
Draw-to-Facility Fee
0.50%
0.50%



* Definitions as set forth in the Credit Agreement.






 